COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-026-CR


DONALD HAROLD BRADY                                               APPELLANT

                                              V.

THE STATE OF TEXAS                                                      STATE

                                          ------------

      FROM COUNTY CRIMINAL COURT NO. 4 OF TARRANT COUNTY

                                          ------------

                           MEMORANDUM OPINION 1

                                          ------------

      Appellant Donald Harold Brady appeals from his conviction for driving

while intoxicated.      In two points, he argues that his plea of guilty was

involuntary because (1) the trial court did not follow the plea agreement and

sentenced him to two extra days in jail and (2) no one told him that he would

be ineligible for a commercial driver’s license if he pleaded guilty to DWI. We

affirm.


      1
          … See T EX. R. A PP. P. 47.4.
                                  Background

      Appellant pleaded guilty to DWI on November 6, 2006. The trial court

found him guilty, assessed punishment at twenty days in jail and a $600 fine,

and suspended his driver’s license for twelve months. In the preprinted plea

agreement in the record, in the “agreed recommendation” section, the numbers

twenty and eighteen appear in the “days jail” blank; twenty is hand-written on

the appropriate line, and eighteen is hand-written immediately above the

twenty. A box labeled “DL SUSP” is also checked on the plea agreement, and

written in a blank next to the checkbox is “1 yr.” The reporter’s record of the

plea colloquy was not filed with this court, but the judgment recites that

Appellant was sentenced “according to the terms of the plea bargain.”

      Appellant filed a motion for new trial on December 6, 2006, asserting

that his plea was involuntary. The trial court held a hearing on the motion on

January 19, 2007.2 The following colloquy occurred at the hearing:

            [DEFENSE COUNSEL]: Okay. And, Mr. Brady, on or about
      November 4th or so, you entered a plea of guilty to the charge of
      driving while intoxicated in this case[.]

            A. Yes, sir.

           Q. Okay. And I believe your sentence was 15 days [sic] and
      something like a $900 fine [sic], or something like that.



      2
       … The State did not attend the hearing. Appellant’s motion for new trial
does not include a certificate of service, and nothing in the record suggests that
the State had notice of the hearing.

                                        2
      A. Ten days [sic] and a $600 --

     Q. Ten days [sic] and a $600 fine. Now, you plea bargained
and had a lawyer for that case?

      A. Yes, sir.

       Q. And you plea bargained -- for that, and you did that
willingly and knowingly, yes?

      A. Yes, sir.

     Q. Okay. And you were informed that your license would be
suspended for a period of one year?

      A. (Moving head up and down).

      Q. Okay. And was it your understanding when you did the
plea that you would be able to obtain an occupational license?

      A. Yes, sir.

      Q. Okay. And you were never informed that even if you did
obtain an occupational license it would be towards [sic] operating
a commercial vehicle during the period of your suspension?

      A. No.

      Q. And then you were never informed that you would be
barred from operating a commercial vehicle legally during the period
of suspension and[,] therefore, had you known that, you would not
have entered the plea that you did?

      A. That’s right.

      Q. Okay.

     [DEFENSE COUNSEL]: That’s all I’ve got on this proceeding,
Judge.




                                 3
            THE COURT: All right.

            Mr. Brady, did you understand, sir, and did I explain to you
      that when you took that plea, because I followed the plea bargain,
      it meant you had no right to appeal?

            THE DEFENDANT: Um, I believe you did say that.

            THE COURT: You believe I did?

            THE DEFENDANT: Yes, ma’am.

           [DEFENSE COUNSEL]: We’re not disputing that that occurred
      because the record shows that occurred.

            THE COURT: All right. That’s all.

            [DEFENSE COUNSEL]: Okay. Judge, for the record, I request
      that the Court grant a new trial.

            THE COURT: Denied.

Although the trial court denied Appellant’s motion for new trial, it amended the

certification of Appellant’s right to appeal from “this criminal case is a plea

bargain case, and the defendant has NO right of appeal” to “this criminal case

is a plea-bargain case, but the trial court has given permission to appeal, and

the defendant has the right of appeal after motion for new trial hearing on

limited issue only.” This appeal followed.

                                  Discussion

      In his first point, Appellant argues that his plea was not voluntary (1)

because he agreed to plead guilty in exchange for an eighteen-day sentence,

but the trial court sentenced him to twenty days in jail and (2) because he was

                                       4
misinformed about whether he would be able to obtain an occupational driver’s

license while his private driver’s license was suspended. In his second point,

he argues that the trial court erred by denying his motion for new trial for the

same reasons.

      A guilty plea, to be consistent with due process of law, must be entered

knowingly, intelligently, and voluntarily. Kniatt v. State, 206 S.W.3d 657, 664

(Tex. Crim. App.), cert. denied, 127 S. Ct. 667 (2006). To be “voluntary,” a

guilty plea must be the expression of the defendant’s own free will and must

not be induced by threats, misrepresentations, or improper promises. Id. (citing

Brady v. United States, 397 U.S. 742, 755, 90 S. Ct. 1463 (1970)).           An

involuntary guilty plea must be set aside. Boykin v. Alabama, 395 U.S. 238,

244, 89 S. Ct. 1709, 1713 (1969); Williams v. State, 522 S.W.2d 483, 485

(Tex. Crim. App. 1975). To determine whether a plea is voluntary, we consider

the record as a whole. Williams, 522 S.W.2d at 485.

      If counsel conveys erroneous information to a defendant, a plea of guilty

based on that misinformation is involuntary. Ex parte Griffin, 679 S.W.2d 15,

17–18 (Tex. Crim. App. 1984); McGuire v. State, 617 S.W.2d 259, 261 (Tex.

Crim. App. 1981). A defendant’s claim that he was misinformed by counsel,

standing alone, is not enough to render his plea involuntary. Fimberg v. State,

922 S.W.2d 205, 208 (Tex. App.—Houston [1st Dist.] 1996, pet. ref’d). In

cases in which a guilty plea has been held to have been involuntary, the record

                                       5
has contained confirmation by counsel of the misinformation or documents

properly in evidence augmenting the defendant’s testimony that reveal the

misinformation and show its conveyance to the defendant. See, e.g., Griffin,
679 S.W.2d at 15; Ex parte Burns, 601 S.W.2d 370, 372 (Tex. Crim. App.

1980); State v. Hartman, 810 S.W.2d 22, 23 (Tex. App.—Beaumont 1991, no

pet.); Murphy v. State, 663 S.W.2d 604, 610 (Tex. App.—Houston [1st Dist.]

1983, no pet.).

      In this case, Appellant testified at the hearing on his motion for new trial

that he pleaded guilty willingly and knowingly. Although he argues on appeal

that he was “misinformed” and “given misleading information”—by whom, he

does not say—about his eligibility for a commercial driver’s license, he testified

at the new trial hearing merely that he was “never informed” that he would be

ineligible for a commercial license.     Even if we were to liberally interpret

Appellant’s testimony to mean that trial counsel misinformed him about his

eligibility for a commercial driver’s license, his testimony, standing alone, is not

enough to render his plea involuntary. See Fimberg, 922 S.W.2d at 208. We

therefore hold that Appellant has failed to show that misinformation from trial

counsel or any other source rendered his plea involuntary.

      With regard to Appellant’s contention that the trial court did not follow

the bargained-for plea agreement and sentenced him to an extra two days in

jail, Appellant has not preserved his complaint for review.         To preserve a

                                         6
complaint for our review, a party must have presented to the trial court a timely

request, objection, or motion that states the specific grounds for the desired

ruling if they are not apparent from the context of the request, objection, or

motion. T EX. R. A PP. P. 33.1(a)(1); Mosley v. State, 983 S.W.2d 249, 265

(Tex. Crim. App. 1998) (op. on reh’g), cert. denied, 526 U.S. 1070 (1999).

Further, the trial court must have ruled on the request, objection, or motion,

either expressly or implicitly, or the complaining party must have objected to

the trial court’s refusal to rule. T EX. R. A PP. P. 33.1(a)(2); Mendez v. State, 138
S.W.3d 334, 341 (Tex. Crim. App. 2004).         Preservation of error is a systemic

requirement that this court should review on its own motion. Archie v. State,

221 S.W.3d 695, 698 (Tex. Crim. App. 2007); Jones v. State, 942 S.W.2d 1,

2 n.1 (Tex. Crim. App. 1997).

      Nothing in the record suggests that Appellant complained to the trial court

that it failed to follow the plea agreement; thus, Appellant has waived his

complaint. See Lanum v. State, 952 S.W.2d 36, 40 (Tex. App.—San Antonio

1997, no pet.) (holding defendant waived complaint that trial court failed to

follow plea agreement when he did not object at sentencing or in a motion for

new trial).

      Even if Appellant had preserved error by raising his complaint in the trial

court, his complaint is not supported by the record. Both “20” and “18” appear

on the plea agreement in the “days jail” blank, and Appellant does not explain

                                         7
why the latter reflects his real agreement with the State. At the new trial

hearing, both Appellant and counsel were wrong about the actual sentence, and

neither mentioned eighteen days as the agreed-upon or actual sentence. More

significantly, when asked by the trial court, Appellant agreed that the court had

followed the plea agreement, or at least did not disagree with the court’s

representation that it had followed the agreement.

      For these reasons, we overrule Appellant’s first point.     For the same

reasons, we hold that the trial court did not abuse its discretion by denying his

motion for new trial, and we overrule his second point.

                                  Conclusion

      Having overruled both of Appellant’s points, we affirm the trial court’s

judgment.




                                           ANNE GARDNER
                                           JUSTICE

PANEL F:     CAYCE, C.J.; GARDNER and MCCOY, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: July 3, 2008




                                       8